 Case 3:20-cv-00763-SPM Document 15 Filed 09/30/20 Page 1 of 1 Page ID #82




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ALFREDERIC CARR,
 #R52533,

                        Plaintiff,

 v.                                                Case No. 20-cv-00763-NJR

 W.A. WALKER, et al.,

                        Defendants.

                                  ORDER OF DISMISSAL

ROSENSTENGEL, Chief Judge:

        Plaintiff Alfrederic Carr commenced this action by filing a complaint pursuant to 42 U.S.C.

§ 1983 (Doc. 1), a Motion for Leave to Proceed in form pauperis (“IFP”) (Doc. 2), and a Motion for

Recruitment of Counsel (Doc. 3). On August 24, 2020, the Court denied the Motion for Leave to

Proceed IFP finding that Car was not indigent for the purposes of 28 U.S.C. § 1915(a)(1), as he had

$444.64 in his trust fund account at the time of filing. (Doc. 9). The Court directed Carr to pay the

$400.00 filing fee not later than September 23, 2020, and he was warned that failure to comply

would result in dismissal of the action. (Id.).

        To date, Carr has failed to pay the filing fee. Therefore, this action is DISMISSED without

prejudice for failure to comply with an Order of this Court. See FED. R. CIV. P. 41(b); Ladien v.

Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). All

pending motions are DENIED as moot. The Clerk of Court is DIRECTED to enter judgment and

close this case.

        IT IS SO ORDERED.

        DATED: September 30, 2020

                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge
